Exhibit 99.1 News Contact: Uri Birenberg, CFO (972) 77-774-5060 urib@radcom.com FOR IMMEDIATE RELEASE RADCOM REPORTS Q2 & H1 FINANCIAL RESULTS - Cash Balance Increased by $5.9M to $9.9M; Long-Term Target for Gross Margin Raised to 80% - -Company Investing Significantly to Address the Virtualization Market - TEL-AVIV, Israel – July 21, 2015 RADCOM Ltd. (NASDAQ: RDCM), a leading provider of Customer Experience Management (CEM) solutions, today reported its financial results for the second quarter and first half ended June 30, 2015. In $ thousands H1 2015 H1 2014 Q2 2015 Q2 2014 Revenues $ Gross margin 79
